PER curiam:
HH
El 12 de junio de 1998 la Directora de la Oficina de Inspección de Notarías, Leda. Carmen H. Carlos Cabrera, nos comunicó que el notario Luis F. Maldonado Rivera au-torizó unos testamentos abiertos mediante las Escrituras Núms. 1 y 2 de 29 de agosto de 1996 y envió su notificación tardíamente el 3 de septiembre de 1996. También nos se-*381ñaló que Maldonado Rivera no había contestado sus reque-rimientos con respecto al cumplimiento de la Regla 13(C) del Reglamento del Tribunal Supremo, 4 L.RR.A. Ap. XXI-A, sobre notificaciones tardías.
El 29 de junio le concedimos al notario Maldonado Rivera veinte (20) días para que cumpliera con tales requeri-mientos y mostrara causa por la cual no debíamos sancionarlo.
Maldonado Rivera hizo caso omiso a nuestra resolución. El 30 de octubre le concedimos una segunda oportunidad mediante el término final e improrrogable de diez (10) días para cumplir. Fue apercibido que de incumplir sería sus-pendido del ejercicio de la abogacía y la notaría. Fue noti-ficado personalmente el 1ro de diciembre.
Al día de hoy, vencido el término para contestar, Maído-nado Rivera inexplicablemente no ha comparecido. Igual conducta ha observado con relación a otra resolución que emitiéramos el 24 de diciembre en el Caso Núm. AB-98-130, relacionada con una queja juramentada presentada ante la Comisión de Etica Profesional del Colegio de Abo-gados de Puerto Rico por el Sr. Benjamín García García. Notificada también personalmente el 4 de enero de 1999, le concedimos diez (10) días, siendo apercibido de que su in-cumplimiento conllevaría la suspensión de la profesión. En relación con el Caso Núm. AB-98-91, el 25 de noviembre le ordenamos al licenciado Maldonado Rivera que remitiera una comunicación suya a la Oficina del Procurador General y a la quejosa Sra. María L. Rodríguez Reyes. El 21 de enero de 1999 la Oficina del Procurador General nos in-formó que no ha recibido copia alguna de la comunicación. El licenciado Maldonado Rivera, nuevamente, desatiende nuestras directrices.
*382H — i I — i
El Canon IX del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, impone a los miembros de la clase togada la obligación de observar con los tribunales una conducta respetuosa. Reiteramos que desatender las órdenes judiciales constituye un serio agravio a la autoridad de los tribunales y viola directamente el principio deontológico antes referido. Véanse: In re Otero Fernández, 145 D.P.R. 582 (1998); In re Claudio Ortiz, 141 D.P.R. 937 (1996); In re Colón Torres, 129 D.P.R. 490 (1991); In re Díaz García, 104 D.P.R. 171 (1975).
La abogacía y notaría no pueden practicarse superficialmente. Exigen una meticulosa atención, diligencia estricta y, claro está, acatamiento a las órdenes de este Tribunal, especialmente cuando se trata de procedimientos sobre su conducta profesional. “ Todos los abogados tienen el deber de responder diligentemente a los requerimientos de este Tribunal, respecto a una queja presentada en su contra que está siendo investigada/ ” In re Claudio Ortiz, supra, pág. 941. Véanse: In re Pagán Ayala, 130 D.P.R. 678, 681 (1992); In re Bonaparte Rosaly, 130 D.P.R. 199, 201 (1992); In re Colón Torres, supra; In re Pagán Ayala, 115 D.P.R. 814 (1984).
La inexplicable desatención del licenciado Maldonado Rivera a los requerimientos de la Oficina de Inspección de Notarías y a este Tribunal no nos dejan otra alternativa que decretar su suspensión indefinida del ejercicio de la abogacía y la notaría hasta tanto acredite su disposición de cumplir rigurosamente con nuestras órdenes y este Tribunal disponga lo que proceda en derecho.

Se dictará la correspondiente sentencia.

El Juez Presidente Señor Andréu García no intervino.